 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlasgow, Inc. andJimmy F. ConnorInternational Union of Operating Engineers, Local132, AFL-CIO and Jimmy F. Connor. Cases 9-CA-10646 and 9-CB-3371October 28, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn June 21, 1977, Administrative Law JudgeAbraham Frank issued the attached Decision in thisproceeding. Thereafter, both Respondents filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Glasgow Inc., Clendenin, West Virginia, itsofficers, agents, successors, and assigns, and Respon-dent International Union of Operating Engineers,Local 132, AFL-CIO, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order as so modified:1. Substitute the following for paragraph A,2(a),insert footnote 13, and renumber the subsequentfootnotes accordingly:"(a) Offer Jimmy F. Connor immediate and fullreinstatement to his former or substantially equiva-lent position, without prejudice to his seniority orother rights and privileges, and, jointly and severallywith the Respondent Union, make him whole for alllosses he may have suffered by reason of thediscrimination against him, in accordance with theformula set forth in F. W. Woolworth Company, 90NLRB 289 (1950), with interest to be computed asprescribed in Florida Steel Corporation, 231 NLRB651 (1977).13"13 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962)."233 NLRB No. 262. Substitute the attached notice for that of theAdministrative Law Judge marked "Appendix A."I The Respondents have excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 We are attaching a revised notice to employees to conform to part A ofthe Administrative Law Judge's recommended Order.Appendix ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United Sates GovernmentWE WILL NOT encourage membership in Inter-national Union of Operating Engineers, Local132, AFL-CIO, by discharging or otherwisediscriminating against our employees because oftheir failure to abide by union rules, practice,policy, contract, or the obligations of unionmembership, except to the extent such employeesmay be required to tender periodic dues andinitiation fees uniformly required as a conditionof acquiring or retaining membership in theUnion.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7 ofthe Act.WE WILL offer Jimmy F. Connor immediateand full reinstatement to his former position and,if such position no longer exists, to a substantiallyequivalent position.WE WILL make Jimmy F. Connor whole for anylosses he has suffered as a result of the discrimina-tion against him, plus interest.WE WILL expunge from Jimmy F. Connor'semployment record any notation that he wasdischarged for violation of safety rules.GLASGOW, INC.DECISIONSTATEMENT OF THE CASEABRAHAM FRANK, Administrative Law Judge: Thecharges in this consolidated case were filed on September20, 1976,1 and the complaint, alleging violations of Section8(a)(3) and (1) with respect to Respondent Employer andSection 8(b)( I)(A) and (2) with respect to Respondenti All dates are in 1976 unless otherwise indicated.126 GLASGOW, INC.Union, issued on November 12. The hearing was held onJanuary 13, 1977, at Charleston, West Virginia.2All partiesfiled briefs, which have been duly considered.Respondent Employer is a Pennsylvania corporationengaged in the heavy and highway construction business invarious States of the United States. During the past 12months, a representative period, Respondent Employerpurchased goods and products in interstate commercevalued in excess of $50,000, which goods and products itcaused to be shipped from points outside the State of WestVirginia directly to its construction site located nearClendenin, West Virginia. Respondent Employer is en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.Respondent Union at all material times has been theexclusive collective-bargaining representative of Respon-dent Employer's operating engineers and is a labororganization within the meaning of the Act.The principal issue in this case is whether an employeewas unlawfully discharged by Respondent Employer inviolation of Section 8(aX3), at the request of RespondentUnion, in violation of Section 8(b)(2); subsidiary andrelated issues involve alleged 8(b)(1)(A) threats by Respon-dent Union.My findings of fact are based upon a composite of thetestimony of all witnesses. In reaching my conclusions, Ihave relied upon the demeanor of the witnesses as theyappeared before me, their ability to recall events, and theirwillingness to testify fully and without apparent evasion. Ihave also taken into account contradictions and inconsis-tencies in the evidence presented and I have given weightto testimony which has the ring of truth. In so doing, I havebeen aware of a witness' self-interest in the outcome of thisproceeding.Jimmy F. Connor, a heavy equipment operator for about12 years, was first employed by Respondent Employer inmid-June. He was discharged on August 26. Prior to theincident which precipitated his discharge, Connor hadvoiced a vigorous protest with respect to two work-relatedissues. In mid-July his immediate superior, Grade ForemanCharles Brown, directed Connor to wear his "hard hat."Connor replied that he did not believe some of theemployees on the job should be required to wear hard hatswhile others were not wearing theirs. Connor refused to puthis hat on until he had talked to James Smith, the assistantjob superintendent. Later in the day Connor informedSmith that Bobby Lowe, the head master mechanic on theday shift, and another mechanic identified only as "John"were not wearing hard hats and if they did not wear theirsConnor would not wear his. Smith promised to take care ofthe problem by morning and Connor then put his hat on.The next morning Connor noticed that Lowe and Johnwere not wearing hats and complained to Smith. Connorsaid, "If they're not going to wear theirs, I'm going to takemine off. You'll have to fire me if that's what you have todo." Smith told Connor that every man on the job wouldhave to wear a hard hat.Later that day Connor spoke to Iverson V. Linger, Jr.,Respondent Union's steward on the day shift. Linger told2 Errors in the transcript have been noted and corrected.3 "Bump" hats were cheap, plastic hard hats that could be purchasedConnor that Linger would appreciate it if Connor did notsay any more about the hard hats. Linger pointed out thatif Connor kept pushing the issue they would all have towear the company-type hard hats, which were heavier thanthe "bump" hats that some of the employees wore.3Lingersaid, "I'd just take it as a personal favor if you'd drop theissue about the hard hats." Connor agreed, noting that themechanics were wearing their hats. Connor asked Linger todo Connor a favor. Connor said, "Bobby Lowe, he won'tthrow his hand up to me. He hasn't spoke to me since thistook place. How about telling him it ain't no personalmatter." Linger promised to take care of it.About a month later when Connor received his weeklycheck on August 13 he noticed that he had receivedstraight pay for 43 hours of work. Connor believed he wasentitled to overtime for all hours over 40 hours per week.Connor took the matter up with Brown. Brown toldConnor his check was legally correct. At Connor'sinsistence they inspected the Union's contract with theCompany and Brown pointed to page 28, paragraph 3,which specified that time not worked shall be paid for atstraight time and not used in computing overtime. Brownexplained that Connor had been called to work on aSaturday, but had only worked I hour and was sent home.That accounted for I hour's overtime and 3 additionalhours of straight time on his paycheck. Connor was notsatisfied with this explanation and sought out Linger laterin the morning. Linger confirmed Brown's interpretation ofthe contract; Linger informed Connor that Linger hadchecked it with Russell Barnett, the Union's businessagent; that Barnett had been on the jobsite and had said itwas all right. Still not persuaded, Connor called theFederal wage and hour division and was referred to thestate wage and hour office. Connor requested thatsomebody from that office come to the jobsite to check thematter out. Connor also discussed the question with Smith,who told Connor that Connor "ought to just drop it."Sometime about August 16, William A. Johnson, the jobsuperintendent, addressed the employees on the subjects ofnondiscrimination and safety. Connor brought up thematter of his wages. Johnson agreed to check the matterout more thoroughly. On August 24 several state wage andhour representatives came to the jobsite and informedConnor that the Company's practice of paying straighttime for hours over 40 not worked was legal.On the same day Connor had a conversation with Lowe.Lowe asked Connor if Connor was ready to apologize toJohnson, as Connor had agreed to do if he was wrong onthe wage question. Connor said he was not ready toapologize until the question was checked out a little more.About this time Johnson drove up to bring Connor anadvance wage check. Again, Lowe suggested that Connorapologize. Johnson said it was not necessary. Connor saidhe would apologize if he was wrong whether it wasnecessary or not. After Johnson left, Lowe told Connor astory about a man and a dog. The dog would not hunt. Theman brought the dog home. When it came time to be fed,the dog went to the place where he always ate. The manwalked over to the dog and said, "Now, hunt your own."locally for 97 cents each. Light in weight, these hats would appear to havelittle or no safety value.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConnor told Lowe Connor knew what Lowe was talkingabout. It was about Connor being referred out of the unionhall and being referred to other jobs and "this businesshere." Lowe did not dispute Connor's interpretation of thedog story, but told Connor that Connor had embarrassedthe Union and that the Union's business agent would be"real pissed" about it. Connor suggested that the businessagent be called to the jobsite. Lowe said he had alreadycalled the business agent and that the latter would try to beat the site in 2 days.4About this time Connor was called away to meet hisUncle Raymond and his uncle's friend, a boy identified as"Dave." Connor met his uncle and told him to go back toRoute 53 and wait for Connor because the Company didnot like outside people in the working area. Dave asked ifhe could ride with Connor. Connor's uncle left the jobsitein his truck. Dave climbed up on the grader and sat on theshifting lever. Connor operated the grader in that mannerfor about 10 minutes. A scraper operator, Butler, camealongside Connor's grader and Connor suggested thatButler take Dave for a couple of rounds on the scraper sothat Dave could learn how to run a scraper and go down tothe union hall and apply for a job. Butler agreed to letDave hang onto the side of the scraper. Dave climbed upon the scraper and clung to the roll bar and the steeringcolumn. Butler made two trips with Dave and then went toRoute 53 to park his scraper.Connor testified that thereafter he secured permissionfrom Respondent's night superintendent and the nightforeman to take Dave out on the scraper and show himhow it worked. Connor also testified that, pursuant to theirinstructions, Connor had a mechanic check the scraperbefore using it. John Harney, Respondent's night superin-tendent on August 24, denied that he had given Connorpermission to allow a nonemployee on the scraper. Harneytestified that he had to ask who Connor was on the day ofthe hearing in this case. In crediting Connor over Harney, Ihave taken into consideration the fact that Connor toldBruce Smith, the Union's night steward, who accosted himthat evening, and Lowe, who questioned Connor onAugust 26, that Connor had permission of the abovecompany officials for his conduct on August 24. Hisassertion could easily have been checked by the unionagents on those occasions, and Connor knew it. Neither thenight foreman nor the mechanic testified. The incident, forConnor, was a matter of importance, which he would likelyremember. For Harney, the incident, 5 months past, couldnot have loomed large, particularly since he had shuntedfinal responsibility to his night foreman to give Connorpermission to train Dave on a scraper.These preliminaries out of the way, Connor showedDave how to crank up the engines on a scraper and how tooperate it. At first, Connor put Dave in the seat, but Davewas nervous so Connor sat in the seat and let Dave hangon the bars, the same procedure Dave had followed withButler. Connor loaded a load of dirt and then put Dave inthe seat, showing him how to operate the shift levers. Dave4 Lowe denied that he had ever made a statement to Connor that Connorhad embarrassed the Union. However, Lowe was not asked and did nottestify with respect to Connor's interpretation of the dog story or Connor'stestimony that Lowe had said the business agent would be "real pissed" andthat Lowe had called the business agent to the jobsite. I credit Connor.put the scraper in first gear and moved the load of dirt tothe waste pit. He unloaded and returned for another load.When they reached the dump area, they were met by NightShift Steward Smith. Connor was on the side of the scraper,holding on the left bar and the steering column. Smithasked Connor if Connor and Dave had a union book.Connor conceded that Dave did not have a book or apermit. Connor told Smith that Connor had checked withthe night shift superintendent and foreman. Smith toldConnor that Connor was supposed to clear any newemployee through the union steward and that Connorcould not run the scraper anymore unless he cleared theman through the hall. Smith said that in the future ifConnor brought a new man on the job Connor would haveto clear it either through the steward or the mastermechanic if the steward could not be found. Smith did notpursue the matter further because Connor dumped his loadand parked the scraper.Smith mentioned the incident to the master mechanic onthe night shift. The following evening Smith told Lowewhat Smith had witnessed the night before. Smith testifiedthat he reported the incident to Lowe because Connorworked on Lowe's shift and Smith believed that Loweshould be informed so that he could be on guard againstanother such occurrence.5On August 26, when Connor reported for work in themorning he was accosted by Lowe and Linger, whoovertook him in a company truck. Lowe asked Connorwho told Connor to put a man on the scraper for training.Connor said he had secured permission from the night shiftsuperintendent and the night foreman. Lowe said, "Onemore time of that and I'll get your money for you." Lowetold Connor that Connor knew better than to do it. Connoragreed, but repeated that he had checked with theCompany and if anyone was at fault it was the Company,not Connor. Lowe replied, "You let it happen one moretime and I'll get your damn money." Connor said he wouldtry to do better. With respect to this incident, Lingertestified that he and Lowe talked to Connor about"running the pan" with someone who was not out of theunion hall.About noon on the same day Connor met HenryShearer, a laborer performing the duties of a grade checker.While Connor was getting his lunch, Shearer climbed up onthe grader and idly fingered the controls. When Connorreturned, Connor climbed up next to Shearer. Shearerstarted to dismount, but Connor told Shearer to sit in.Shearer protested that Connor would get them both introuble or they would both get in trouble. Connor said,"Go ahead. I'm all messed up anyway." Connor sat on topof the shifting levers and put the grader into first gear.Shearer remained in the seat fingering the controls. In thismanner they moved the grader about 150 yards. About thattime Lowe and Linger came by in a company truck.Connor told Shearer to get off the grader. Connor turnedthe grader around, parked it, and walked over to Lowe andLinger. Lowe said, "Now, I told you this morning. That'll5 Smith testified that he had two concerns. His first concern wasConnor's failure to clear Dave through the union hall. His second concernwas the safety factor. However, Smith mentioned only the former concern toConnor.128 GLASGOW, INC.do it. I'll get your damn money over this." Connor replied,among other comments, "If you want to fire me, I'll meetyou down at the office if that's what you want." Lowelooked over at Linger and Linger said, "Get it." Withrespect to this incident, Linger testified that Connor wasgoing "up across the fill" with another man in the cab,contrary to union rules or the union book.Connor got in his car and drove off. While driving, hemet Johnson and flagged him down. Connor told Johnson,"Bobby Lowe and Linger just fired me up there." Johnsonasked, "What for?" Connor answered, "Because Henry wasup in my grader. I'm going down here to lunch and I'll beback up to the office when I come back."Prior to meeting Connor, Johnson had met Lowe andLinger. Lowe told Johnson about the scraper incident onAugust 24 and the incident with the grader that morning.Lowe said that something had to be done. From these orother words Johnson understood that Lowe wantedConnor fired. Johnson said he would take care of it. About15 minutes later Johnson returned to the office. Heapproached Lowe and Linger, who were standing outside,and asked them if they wanted to reconsider. Lingerreplied, "Hell no. Get his money. We don't want the manon the damn job." Johnson walked over to Connor, whohad overheard the conversation, and told Connor thatJohnson's hands were tied. Johnson had to terminateConnor or have problems with the Union.6They went intothe office and Connor was terminated.CONCLUSIONS OF LAWAs I view the evidence, the two protagonists in this caseare Lowe and Connor; Connor, vociferous and stubborn;Lowe, less given to words, but equally stubborn; bothstrong, independent, and prideful men.Connor, with a penchant for causes, incurred Lowe'shostility by pushing the issue of the hard hats andspecifically calling to management's attention the fact thatLowe was not wearing his.7Connor next questioned theUnion's contractual provision that the Company need notpay overtime for hours not worked over 40 per week.Connor's activity in pursuing both issues is protected bySection 7 of the Act. The wearing of hard hats, a conditionof employment, and the wage issue, included in thecontract, are issues affecting all employees.Lowe did not challenge Connor openly with respect tothe latter's hard hat campaign. When, however, Connorboldly disputed the Union's contract agreement on wages,Lowe taunted Connor with having lost out on this issueand threatened him with loss of referral rights becauseConnor had "embarrassed" the Union.Shortly thereafter, Lowe was informed by Smith thatConnor had permitted an individual not cleared throughthe union hall to ride on and operate a scraper, contrary to6 As to these conversations. I have credited Connor over Johnson andLowe. Johnson. a man over 62, conceded that he had difficulty remember-ing exact words. Moreover, for him, the conversations relating to Connor'sdischarge were not as significant at the time as they eventually became. Onthe other hand, Connor was personally and emotionally involved. He wouldbe likely to recall these conversations and in specific detail. Lowe did notimpress me as a witness.I Connor's testimony that Lowe would not hold his hand up or speak toConnor after the hard hat incident is undenied.union rules and Connor's obligation as a union member.Lowe confronted Connor with this information andthreatened to have Connor discharged if it happened again.On the same day Lowe and Linger observed Connorpermitting a laborer, a nonmember of Respondent Union,to ride on Connor's grader and help operate it. Lowe againthreatened to have Connor discharged for this secondinfraction of union rules. Connor was, in fact, dischargedimmediately thereafter by Johnson at the insistence ofLowe and Linger for "unsafe operation of equipment."Section 8(bX2) forbids a union to cause or attempt tocause an employer to violate Section 8(a)(3) on someground other than the employee's failure to tender periodicdues and initiation fees uniformly required as a conditionof acquiring or retaining membership.The record is clear that both Lowe and Linger are agentsof Respondent Union within the meaning of Section 2(13)of the Act, as alleged in the complaint. With respect toLinger, there is no issue. With respect to Lowe,8thecontract requires that he be a union member and receive 25cents per hour in addition to the highest hourly rate paidon the job. He has virtually exclusive authority to call theunion hall whenever an operating engineer is needed on thejob. In exercising this function, he acts for the Union.Moreover, the record shows that employees bring theirgrievances to him or to the union steward. RespondentUnion's answer admits the agency status of Lowe andLinger. I find Respondent Union is responsible for theconduct of these agents.Both Respondents contend that Connor was dischargedby Johnson solely for the reason that he had violatedRespondent Company's safety rules; that Lowe and Lingermerely called the matter to Johnson's attention; and thatJohnson acted independently in reaching this decision todischarge Connor. The record, in my opinion, does notsupport this conclusion.This is not a case where the Union's motivation inseeking an employee's discharge is unrelated to unionmembership or the performance of a union obligation.9While I am satisfied that Connor's conduct, at least withrespect to the scraper incident, was not a safe practice, I amnot persuaded that his violation of the Company's safetyrule was the reason Lowe and Linger sought his discharge.In the scraper incident the only concern voiced to Connorby Smith was Connor's failure to clear Dave through theunion hall or the union agents. Smith's second concern,safety, was mentioned by him only during cross-examina-tion. Connor testified that his method of teaching a newemployee how to operate heavy equipment was not anuncommon practice. Linger admitted that it had beendone, although he did not like to see it. He could notremember whether it had been done at other times onRespondent Company's jobsite. Certainly, it was done bya No party contends that Lowe is a supervisor within the meaning of theAct and I make no finding on this point.s Cf. Studebaker Corporation, 110 NLRB 1307 (1954); DaughertyCompany, Inc., 112 NLRB 986 (1955). The application of the rule of thosecases has been affected, to an extent not yet clear, by the Board's decision inMiranda Fuel Company, Inc., 140 NLRB 181 (1962), cited by the GeneralCounsel. I find it unnecessary to discuss or rely upon the doctrine of thelatter case in view of my decision herein and the cases cited below.129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDButler, who voiced no concern about safety when Connorasked Butler to show Dave how to operate the scraper.Butler did, in fact, operate the scraper while Dave clung toits side. I note that Shearer, who participated with Connorin the grader incident, received no discipline or evenwarning for his part in that activity. Moreover, it does notappear that Respondent Company enforced its safety rulesotherwise with the stringency that the Connor dischargesuggests. As indicated above, some employees worerelatively unsafe "bump" hats rather than the heaviercompany-type hard hats. Indeed, as Connor noticed earlyin his employment, some employees at one time wore nohats at all in defiance of company safety rules.I am persuaded that the motivating and primary reasonthat Lowe, joined by Linger, sought Connor's dischargewas the fact that Connor had violated the Union'sjurisdictional rule that only employees cleared through theunion hall or union agents were permitted to operate heavyequipment traditionally operated by operating engineers. Itmay well be that they were concerned with the safetyfactor, but, if so, I find this concern was secondary and ofminor significance. Lowe, the prime mover and spokesmanfor Connor's discharge, was also motivated, I find, by hishostility to Connor as a result of the hard hat incident andConnor's effrontery in questioning the Union's contractualprovision relating to straight time for overtime hours.The evidence is overwhelming that the RespondentCompany would not have discharged Connor but for thedemand of Lowe and Linger. A request for a dischargeneed not be stated in any specific words or particular formso long, as here, the Union is responsible for theEmployer's action.to Although Johnson liked Connor andthe two had had friendly conversations, Johnson dis-charged Connor summarily, making the decision within 15minutes after Lowe requested that Johnson do so. Johnsonmade no investigation other than to speak a second time toLinger. Johnson gave Connor no hearing. Surely. if, asConnor testified, he had secured permission from twocompany officials to train Dave on the scraper, thoseofficials should at least have shared the blame for hisconduct on August 24. Yet Johnson made no attempt toask any of his subordinates if they knew anything about theincidents or whether Connor had received companypermission to train an employee on a scraper. Thisevidence lends weight to Connor's testimony that Johnsonsaid he had no choice but to discharge Connor at theinsistence of the union agents.On the basis of the foregoing, I find that RespondentUnion violated Section 8(b)(l)(A) and (2) of the Act andRespondent Company by acquiescing in the Union'sdemand violated Section 8(a)(3) and (1) of the Act.'I find that Respondent Union further violated Section8(b)(l)(A) by the following conduct:I. Lowe's implied threat to Connor on August 24, 1976,that Respondent Union would not refer Connor fromRespondent Union's hiring hall because of Connor's'o Falstaff Brewing Corporation, 128 NLRB 294 (1960).1i Mid-States Metal Products, Inc., 156 NLRB 872, 899 (1966); Emma-dine Farms, Inc., 138 NLRB 1098 (1962): Air Conditioning, Refrigeration andSteamfitters Local Union No. 725, Plumbers (Bechtel Corporation), 194 NLRB1089 (1972).12 In the event no exceptions are filed as provided by Sec. 102.46 of theprotected activity in questioning the legality of RespondentCompany's practice, sanctioned by the collective-bargain-ing agreement, to pay straight time over 40 hours for hoursnot worked.2. Lowe's threats to Connor on August 26, 1976: (a)that Lowe would secure Connor's discharge if he permitteda nonemployee, not cleared through the Union's hiringhall, to operate a scraper one more time; (b) that Lowewould secure Connor's discharge because Connor hadpermitted an employee, not cleared through the Union'shiring hall, to assist in operating a grader; both threatsmotivated primarily by Respondent Union's rule andConnor's obligation as a union member to require allemployees operating heavy equipment on RespondentCompany's jobsite to be cleared through the union hall.THE REMEDYIn addition to the remedy usual in these cases, theGeneral Counsel requests that I order the RespondentCompany to expunge from Connor's employment recordany notation that Connor was discharged for safetyreasons; and that I order Respondent Union not to state toprospective employers seeking referral from RespondentUnion's exclusive hiring hall that Connor had a poor safetyrecord with past employers.Inasmuch as I have found that Connor's discharge wasunlawfully motivated, Connor is entitled to be put in theposition he would have enjoyed but for the discharge.Accordingly, I shall order Respondent Employer, asrequested by the General Counsel, to expunge from itsrecords any notation that Connor was discharged forviolation of safety rules. I shall also order RespondentUnion not to state to prospective employers, seekingreferral from its hiring hall, that Connor had a poor safetyrecord with respect to Respondent Employer.ORDER 12A. The Respondent, Glasgow, Inc., Clendenin, WestVirginia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Encouraging membership in International Union ofOperating Engineers, Local 132, AFL-CIO, by dischargingor otherwise discriminating against employees because ofsuch employees' failure to abide by union rules, practice,policy, or contract, or the obligations of union member-ship, except to the extent employees may be required totender periodic dues and initiation fees uniformly requiredas a condition of acquiring or retaining membership in theUnion.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.130 GLASGOW, INC.(a) Offer Jimmy F. Connor immediate and full reinstate-ment to his former or substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and, jointly and severally with the RespondentUnion, make him whole for all losses he may have sufferedby reason of the discrimination against him with interest at6 percent in accordance with the formulas set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962).(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due thediscriminatee under the terms of this recommended Order.(c) Post at its construction site near Clendenin, WestVirginia, copies of the attached notice marked "AppendixA."13Copies of said notice, on forms provided by theRegional Director for Region 9, after being duly signed byits representatives, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notice is not altered,defaced, or covered by any other material.(d) Post at the same places and under the sameconditions set forth in paragraph 2(c), above, and as soonas they are forwarded by the Regional Director, copies ofthe Respondent Union's notice marked "Appendix B."(e) Furnish to said Regional Director signed copies of thenotice marked "Appendix A" for posting by RespondentUnion as hereinafter directed.(f) Expunge from Jimmy F. Connor's employment recordany notation that he was discharged for violation of safetyrules.(g) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.B. The Respondent, International Union of OperatingEngineers, Local 132, AFL-CIO, its officers, agents, andrepresentatives, shall:I. Cease and desist from:(a) Threatening employees with discharge because oftheir failure to conform to union rules, practices, policies,or contracts, or obligations of union membership, except tothe extent that such employees may be required to tenderperiodic dues and initiation fees uniformly required as acondition of acquiring or retaining membership in theUnion.(b) Threatening employees that they will not be referredfrom the Union's exclusive hiring hall because of theirprotected activity in questioning the application of aprovision of the Respondent Union's collective-bargainingagreement.(c) Causing or attempting to cause Respondent Glasgow,Inc., to discharge or otherwise discriminate against any ofits employees in violation of Section 8(a)(3) of the Act.(d) In any other manner restraining or coercing employ-ees in the exercise of their rights guaranteed in Section 7 ofthe Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Notify Jimmy F. Connor and Respondent Glasgow,Inc., in writing, that it withdraws its objections to theemployment of Connor and requests his reinstatement.(b) Jointly and severally with Respondent Companymake Jimmy F. Connor whole for all losses suffered by himas a result of the discrimination against him in the mannerset forth in paragraph A,2(a), above.(c) Post at its offices copies of the attached noticemarked "Appendix B." 14Copies of said notice on formsprovided by the Regional Director for Region 9, afterbeing duly signed by the Respondent Union's representa-tive, shall be posted immediately upon receipt thereof, andbe maintained by the Respondent Union for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent Unionto insure that said notice is not altered, defaced, or coveredby any other material.(d) Post at the same places and under the sameconditions as set forth in paragraph B, 2(c), above, as soonas they are forwarded by the Regional Director, copies ofthe Respondent Company's notice marked "Appendix A."(e) Forward signed copies of "Appendix B" to theRegional Director for posting by Respondent Company atits construction site near Clendenin, West Virginia.(f) Refrain from stating to prospective employers seekingreferral from Respondent Union's hiring hall that JimmyF. Connor has a poor safety record at RespondentCompany's construction site near Clendenin, West Virgin-ia.(g) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what stepsRespondent Union has taken to comply herewith.13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."14 See fn. 13, supraAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with dischargebecause of their failure to conform to union rules,practice, policy, contract or the obligations of unionmembership, except to the extent that such employeesmay be required to tender periodic dues and initiationfees uniformly required as a condition of acquiring orretaining membership in the Union.WE WILL NOT threaten employees that they willnot be referred from our exclusive hiring hall becauseof their protected activity in questioning the applicationof a provision in our collective-bargaining agreement.WE WILL notify Jimmy F. Connor and GlasgowInc., in writing that we have withdrawn our objections131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the employment of Jimmy F. Connor and requestthat he be reinstated.WE WILL make Jimmy F. Connor whole for anylosses suffered by him as a result of the discriminationagainst him, which we caused.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of their rightsguaranteed in Section 7 of the Act.INTERNATIONAL UNION OFOPERATING ENGINEERS,LOCAL 132, AFL-CIO132